DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The abstract of the disclosure is objected to because “is comprised of” in line 3 should read --includes-- and “is further comprised of” in line 4 should read --further includes-- to avoid legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-5, 7-11, 13-14, 17, and 19-23 are objected to because of the following informalities:  
Claim 1, line 3, “the panels” should read --each of the panels--
Claim 1, line 9, “each side” should read --each of the left and right vertical sides--
Claim 1, line 11, “the panels” should read --each of the panels--
Claim 2, line 1, “the panels have” should read --each of the panels has--
Claim 3, line 1, “the panels are” should read --each of the panels is--
Claim 3, line 2, “the panels” should read --the respective panel--
Claim 3, lines 2-3, “the panels” should read --the respective panel--
Claim 4, line 2, “the panels” should read --the respective panel--
Claim 4, line 3, “the panels” should read --the panel--
Claim 5, line 2, “a circle an oval” should read --a circle, an oval--
Claim 7, line 1, “the one or more hinges are” should read --each of the one or more hinges is--
Claim 7, line 2, “the hinges” should read --the respective hinge--
Claim 8, line 1, “the grips” should read --each of the plurality of grips--
Claim 9, line 2, “in each of the padded layers and the panels” should read --in the respective padded layer and the respective panel--
Claim 9, line 3, “the panel” should read --the respective panel--
Claim 10, line 2, “in each of the padded layers and the panels” should read --in the respective padded layer and the respective panel--
Claim 10, line 4, “the panel” should read --the respective panel--
Claim 11, line 2, “in each of the padded layers and the panels” should read --in the respective padded layer and the respective panel--
Claim 11, line 3, “the panel” should read --the respective panel--
Claim 13, line 3, “to single hole” should read --to the single hole--
Claim 14, lines 1-2, “is connected to the side rail” should read --is configured to be connected to the respective side rail--
Claim 17, line 3, “the panels” should read --each of the panels--
Claim 17, line 5, “the panels are” should read --each of the panels is--
Claim 17, line 6, “the back surface” should read --the respective back surface--
Claim 17, line 18, “the panels” should read --each of the panels--
Claim 17, line 20, the first instance of “the panels” should read --the respective panel--
Claim 17, line 20, the second instance of “the panels” should read --the panel--
Claim 19, line 2, “in each of the padded layers and the panels” should read --in the respective padded layer and the respective panel--
Claim 19, line 3, “the panel” should read --the respective panel--
Claim 20, line 2, “in each of the padded layers and the panels” should read --in the respective padded layer and the respective panel--
Claim 20, line 4, “the panel” should read --the respective panel--
Claim 21, line 2, “in each of the padded layers and the panels” should read --in the respective padded layer and the respective panel--
Claim 21, line 3, “the panel” should read --the respective panel--
Claim 22, line 2, “a circle an oval” should read --a circle, an oval--
Claim 23, line 2, “the side rail” should read --the respective second side rail--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a pair of side rails, one side rail configured on the left vertical side of each panel and the second side rail configured on the right vertical side of each panel” in lines 6-7. However, the written description does not provide support for a single pair of side rails being configured on the left vertical side of each panel and the right vertical side of each panel. Instead, the specification states “a pair of side rails 104 for each panel 102” in paragraph 54 and “Each panel 102 of the frame is configured with at least two side rails 104, with each side rail 104 positioned on a vertical side of the panel 102”, indicating each panel has a respective pair of side rails. To overcome this rejection, the Office suggests amending this limitation similar to --a pair of side rails for each of the panels, wherein one side rail is configured on the left vertical side of the respective panel, and the second side rail is configured on the right vertical side of the respective panel--. Claims 2-16 are similarly rejected by virtue of dependency on claim 1.
Claim 17 recites the limitation “a pair of first and second side rails, wherein the first side rail is configured on the a vertical side of each of the panels and the second side rail is configured on the opposing vertical side of each of the panels, wherein the first side rail is configured with a single hole and the second side rail is configured with a plurality of pass-through holes” in lines 7-11. However, the written description does not provide support for a single pair of first and second side rails being configured on the left vertical side of each panel and the right vertical side of each panel. Instead, the specification states “a pair of side rails 104 for each panel 102” in paragraph 54 and “Each panel 102 of the frame is configured with at least two side rails 104, with each side rail 104 positioned on a vertical side of the panel 102”, indicating each panel has a respective pair of side rails. To overcome this rejection, the Office suggests amending this limitation similar to --a pair of first and second side rails for each of the panels, wherein the first side rail is configured on one of the left or right vertical sides of the respective panel and the second side rail is configured on the other of the left or right vertical sides of the respective panel, wherein the first side rail is configured with a single hole and the second side rail is configured with a plurality of pass-through holes--. Claims 18-24 are similarly rejected by virtue of dependency on claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4, 7-11, 13-15, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the padded layer” in line 1. It is unclear which padded layer of the at least two panels this limitation is referring to. As it appears this limitation should be directed to the padded layer of each of the at least two panels, the Office suggests amending the claim language similar to -- the padded layer of each of the panels--.
Claim 7 recites the limitation “the pin may be inserted or removed from the hinge without the use of tools” in lines 2-3. The use of the phrase “may be” renders the claim indefinite as it is unclear whether the limitations following the phrase are part of the claimed invention. To overcome this rejection, the Office suggests amending the claim language similar to --wherein the pin is configured to be inserted or removed from the hinge without the use of tools--.
Claim 8 recites the limitation “the grip portion rests on the padded layer and a portion of the base is securely fastened to the panel” in lines 3-4. It is unclear which padded layer of the at least two panels and which panel this limitation is referring to. Based on the disclosure of the invention, the Office suggests amending the claim limitation similar to --the grip portion rests on the padded layer of a respective one of the panels and a portion of the base is securely fastened to the respective panel--.
Claim 9 recites the limitation “the base” in line 1. It is unclear if this limitation is referring to the base of each of the plurality of grips, or of a specific one of the plurality of grips. Based on the disclosure of the invention, the Office suggests amending the claim limitation similar to --the base of each of the plurality of grips--.
Claim 10 recites the limitation “the base” in both lines 1 and 2. It is unclear if these limitations are referring to the base of each of the plurality of grips, or of a specific one of the plurality of grips. Based on the disclosure of the invention, the Office suggests amending each instance of “the base” to read similar to --the base of each of the plurality of grips--.
Claim 11 recites the limitation “the base” in two instances in line 1. It is unclear if these limitations are referring to the base of each of the plurality of grips, or of a specific one of the plurality of grips. Based on the disclosure of the invention, the Office suggests amending each instance of “the base” to read similar to --the base of each of the plurality of grips--.
Claim 13 recites the limitation “the adjustable bar” in line 1. It is unclear which of the pair of adjustable bars this limitation is referring to. As it appears this limitation should be directed to each of the adjustable bars, the Office suggests amending the claim language similar to --each of the adjustable bars--.
Claim 13 recites the limitation “the panel side rail” in line 3. It is unclear which side rail of which of the panels this limitation is referring to. Based on the disclosure of the invention and in view of the 35 U.S.C. 112(a) rejection above, the Office suggests amending the claim language similar to -- the respective side rail of one of the panels--.
Claim 13 recites the limitation “the panel side rail” in line 5. It is unclear which side rail of which of the panels this limitation is referring to. Based on the disclosure of the invention and in view of the 35 U.S.C. 112(a) rejection above, the Office suggests amending the claim language similar to --the respective side rail of a second one of the panels--.
Claim 14 recites the limitation “the adjustable bar” in line 1. It is unclear which of the pair of adjustable bars this limitation is referring to. As it appears this limitation should be directed to each of the adjustable bars, the Office suggests amending the claim language similar to --each of the adjustable bars--.
Claim 15 recites the limitation “the side rail” in line 1. It is unclear which of the pair of side rails this limitation is referring to. As it appears this limitation should be directed to each of the side rails, the Office suggests amending the claim language similar to --each of the side rails--.
Claim 17 recite the limitation “the adjustable bar” in line 14. It is unclear which of the pair of adjustable bars this limitation is referring to. As it appears this limitation should be directed to each of the adjustable bars, the Office suggests amending the claim language similar to --each of the adjustable bars--.
Claim 17 recites the limitation “the panel at the side rail” in line 15. It is unclear which panel and which side rail of the panel this limitation is referring to. Based on the disclosure of the invention and in view of the 35 U.S.C. 112(a) rejection above, the Office suggests amending the claim language similar to --one of the panels at the first side rail--.
Claim 17 recites the limitation “the panel at the side rail” in line 16. It is unclear which panel and which side rail of the panel this limitation is referring to. Based on the disclosure of the invention and in view of the 35 U.S.C. 112(a) rejection above, the Office suggests amending the claim language similar to --a second one of the panels at the second side rail--.
Claim 17 recites the limitation “the padded layer” in line 18. It is unclear which padded layer of the at least two panels this limitation is referring to. As it appears this limitation should be directed to the padded layer of each of the at least two panels, the Office suggests amending the claim language similar to -- the padded layer of each of the panels--.
Claim 17 recites the limitation “the grip portion rests on the padded layer and a portion of the base is securely fastened to the panel” in lines 23-24. It is unclear which padded layer of the at least two panels and which panel this limitation is referring to. Based on the disclosure of the invention, the Office suggests amending the claim limitation similar to --the grip portion rests on the padded layer of a respective one of the panels and a portion of the base is securely fastened to the respective panel--.
Claim 18 is rejected by virtue of dependency on claim 17.
Claim 19 recites the limitation “the base” in line 1. It is unclear if this limitation is referring to the base of each of the plurality of grips, or of a specific one of the plurality of grips. Based on the disclosure of the invention, the Office suggests amending the claim limitation similar to --the base of each of the plurality of grips--.
Claim 20 recites the limitation “the base” in both lines 1 and 2. It is unclear if these limitations are referring to the base of each of the plurality of grips, or of a specific one of the plurality of grips. Based on the disclosure of the invention, the Office suggests amending each instance of “the base” to read similar to --the base of each of the plurality of grips--.
Claim 21 recites the limitation “the base” in two instances in line 1. It is unclear if these limitations are referring to the base of each of the plurality of grips, or of a specific one of the plurality of grips. Based on the disclosure of the invention, the Office suggests amending each instance of “the base” to read similar to --the base of each of the plurality of grips--.
Claim 22 is rejected by virtue of dependency on claim 17.
Claim 23 recites the limitation “the adjustable bar” in line 1. It is unclear which of the pair of adjustable bars this limitation is referring to. As it appears this limitation should be directed to each of the adjustable bars, the Office suggests amending the claim language similar to --each of the adjustable bars--.
Claim 24 is rejected by virtue of dependency on claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9, 12-15, 17-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Morse (US Patent No. 10,758,803) and further in view of Reed (US Patent No. 4,703,929) and further in view of Taggart (US Publication No. 2015/0343288).
Regarding independent claim 1, Morse discloses a climbing structure (Fig. 5) comprising:
a frame, the frame further comprising:
	at least two panels (first climbing wall 201 and second climbing wall 202) adjoined together, the panels having a front surface, a back surface, a top edge (203, 205), a bottom edge (204, 206), a left vertical side, and a right vertical side (see Fig. 5);
	a pair of side rails (side walls 210, 211; equivalent to Applicant illustrated side rails), one side rail configured on the left vertical side of each panel and the second side rail configured on the right vertical side of each panel (see Fig. 5);
	a pair of cables (601) configured to be connected to the side rails of the adjoined panels (at pair of anchors 602), one on each side of the adjoined panels and linking the panels together (see Fig. 5); and
a plurality of grips (405) configured to be removably attached to the frame (Col. 4 lines 62-65, “the holes 401 in the walls 201 and 202 allow insertable climbing pieces 405 to be arranged along the climbing walls 201 and 202 in any configuration suitable to the user's needs”).

    PNG
    media_image1.png
    481
    560
    media_image1.png
    Greyscale

	Morse teaches wherein a length of the pair of cables defines the angle of the climbing structure and the lengths may be changed as desired to adjust the angle of the climbing structure (Col. 4 lines 38-44, “The length of the cables 601 defines the angle of the A-frame when it is in the open position. The tension on the cables 602 as attached to the anchors 602 provide stabilization of the structure 100. Moreover, the change in the length of the cables 602 allows the user to define the angle of the structure 100 according to the need at the time”), but does not teach a pair of adjustable bars configured to be connected to the siderails of the adjoined panels, one on each side of the adjoined panels and linking the panels together. Morse further does not teach a padded layer overlaying the front surface of the panels.
	In the same field of endeavor with regards to adjustable elements of an exercise frame to define an angle of the frame, Reed teaches a frame (1) formed by side rails (legs 2), where the side rails are adjustably and rotatably connected to one another via an axle (5) at a top end thereof and a pair of adjustable bars (stays 6) configured to be connected to the side rails, one on each side of the frame and linking the side rails (see Fig. 1), where each adjustable bar has a pivoting end that is engaged with a single aperture on one of the side rails and an adjustable end that is connected to one of a plurality of apertures on a second one of the side rails (Col. 2 lines 46-53, “Preferably a stay 6 is provided on each side in the form of an elongate rod having one end thereof securely engaged with an aperture (not shown) in the leg and the other end portion substantially hooked or otherwise engageable in a plurality of apertures 7 spaced along a mid portion of the leg 2 so as to enable engagement of the rod 6 with legs 2 to provide a variety of frame angles to vary the height of the frame”).

    PNG
    media_image2.png
    311
    329
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pair of cables connected to the side rails of Morse to be a pair of adjustable bars having an adjustable connection with one of the side rails, as is similarly taught by Reed, for the purpose of achieving the same predictable response allowing a user to adjust an angle of the climbing structure by adjusting an angle of the frame as desired (Reed Col. 2 lines 46-53 cited above). As modified, each adjustable bar will have a pivoting end that is engaged with a single aperture on one of the side rails and an adjustable end that is connected to one of a plurality of apertures on a second one of the side rails as is taught by Reed.
	Morse as modified by Reed does not teach a padded layer overlaying the front surface of the panels.
	Taggart teaches an analogous panel (board 16) for a climbing structure (climbing wall 10) having a padded layer (compressible layer 12) overlaying a front surface of the panel (par. 17, lines 5-6, “The compressible layer 12 is secured to cover a front surface of the board 16”, see also par. 18), such that a plurality of grips (knobs 20) are configured to be connected through aligned holes of the padded layer and the panel (see Figs. 5-7), and where the padded layer wraps around edges of the panel and is secured to a back surface of the panel (par. 18 lines 7-11, “the compressible layer 12 may wrap around the edge of the board 16 and may be secured to the back surface of the board 16 by a fastener such as a plurality of staples 14, bolts, adhesives, clamps and the like.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the front surface of each of the panels of Morse to include a padded layer overlaying the front surfaces, as is similarly taught by Taggart, for the purpose of providing a compressible layer that compresses when pressure is applied to prevent injury (Taggart par. 18 lines 1-3, “As mentioned above, the compressible layer 12 compresses when pressure is applied and thereby prevents injury.”). As modified, the padded layer will wrap around the edges of each of the panels, such that the side rails are similarly overlaid by the padded/compressible layer.
	Regarding claim 2, Morse as modified further teaches wherein the panels have a length and a width, wherein the length is longer than the width (see annotated Fig. 5).

    PNG
    media_image3.png
    484
    586
    media_image3.png
    Greyscale

	Regarding claim 3, Morse as modified further teaches wherein the panels are configured with a plurality of openings (holes 401) which extend from the front surface to the back surface of the panels (Morse Col. 4 lines 62-65).
	Regarding claim 4, Morse as modified by Taggart further teaches wherein the padded layer (compressible layer 12 of Taggart) is configured with openings such that when the padded layer is overlaid over the front surface of the panels, the openings in the padded layer align with the openings in the panels (see Figs. 5-7 of Taggart, see rejection to claim 1 above).
	Regarding claim 5, Morse as modified further teaches wherein the plurality of openings in the panels are in a shape chosen from a clover, a circle, an oval, a square, a rectangle, a triangle, and a polygon (see Fig. 1 of Morse, openings 401 illustrated in the shape of circles).
	Regarding claim 6, Morse as modified further teaches wherein the top edges (203, 205) of the panels (201, 202) are comprised of one or more hinges that securely connect the panels together (Col. 3 lines 42-47, “In the preferred embodiment, the walls 201 and 202 are coupled together with at least one hinge connection point, not shown, and most preferably three hinge connection points. The hinge connection points are arranged in such a way that rotational movement is achieved between the climbing walls 201 and 202”).
	Regarding claim 8, Morse as modified does not teach wherein the grips are comprised of a grip portion and a base, wherein the grip portion and the base are coupled to each other such that the grip portion rests on the padded layer (compressible layer 12 of Taggart, see rejection to claim 1 above) and a portion of the base is securely fastened to the panel (201, 202).
	Taggart teaches an analogous plurality of grips for a climbing structure (Figs. 5-7), wherein the grips are comprised of a grip portion (knob 20) and a base (socket screw 22), wherein the grip portion (20) and the base (22) are coupled to each other such that the grip portion rests on a padded layer (compressible layer 12) and a portion of the base is securely fastened to a panel (board 16, via threaded portion of socket screw 22, tee nut 18, and screws 24, see par. 19 and Fig. 7). 

    PNG
    media_image4.png
    633
    299
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plurality of grips of Morse to include a grip portion and a base, as is similarly taught by Taggart, for the purpose of providing a secure and removable attachment of each of the plurality of grips to the frame of the climbing structure.
	Regarding claim 9, Morse as modified by Taggart further teaches wherein a threaded portion of the base (threaded portion of socket screw 22 as modified by Taggart) traverses an opening in each of the padded layers and the panels (see Taggart Figs. 5-7), wherein each grip is locked in place with a fastener (tee nut 18, screw 24 of Taggart) that attaches to the threaded portion of the base on the back surface of the panel (see par. 19, Fig. 7 of Taggart).
	Regarding claim 12, Morse as modified by Reed teaches wherein the side rails (both of side rails 210 or 211) on one of the panels (201 or 202) comprise a single hole and the side rails (the other of both of side rails 210 or 211) on a second one of the panels (201 or 202) comprises a plurality of pass-through holes (see arrangement of apertures on legs 2 of Reed, see rejection to claim 1 above), but does not teach wherein the pair of side rails on each panel are configured such that one side rail has a single hole and the second side rail has a plurality of pass through holes. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to reverse the location of the single hole and the plurality of pass-through holes associated with one of the adjustable bars (as modified by Reed) such that the pair of side rails on each panel are configured such that one side rail has a single hole and the second side rail has a plurality of pass through holes as an obvious matter of design choice. It has been held that rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not modify the operation of the device. See MPEP 2144.04, Section VI., Subsection C.
	Regarding claim 13, Morse as modified by Reed further teaches wherein the adjustable bar (stays 6 as modified by Reed) has a pivoting end (end secured to side rail with single hole) and an adjustable end (end secured to side rail with plurality of pass-through holes), wherein the pivoting end is pivotably connected to the single hole in the panel side rail that has the single hole and the adjustable end is connected to one of the pass-through holes in the panel side rail that has the plurality of pass-through holes (as modified by Reed, Reed Col. 2 lines 46-53 cited above).
	Regarding claim 14, Morse as modified by Reed further teaches wherein the adjustable end of the adjustable bar (stay 6 as modified by Reed) is connected to the side rail at any one of the pass-through holes to adjust an incline of the climbing structure to a desired angle (as modified by Reed, see Reed Col. 2 lines 46-53 cited above).
	Regarding claim 15, Morse as modified by Taggart further teaches wherein the side rail is provided with a removable padding (compressible layer 12 as modified by Taggart, see rejection to claim 1 above; the Office notes that as the padding of Morse as modified by Taggart is removable as a person is capable of removing the fastener from the back of the panels).
Regarding independent claim 17, Morse discloses a climbing structure (Fig. 5) comprising:
a frame, the frame further comprising:
	at least two panels (first climbing wall 201 and second climbing wall 202) adjoined together, the panels having a front surface, a back surface, a top edge (203, 205), a bottom edge (204, 206), a left vertical side, and a right vertical side (see Fig. 5), wherein the front surface of the panels are configured with a plurality of openings which extend through the back surface (holes 401, Col. 4 lines 62-65, “the holes 401 in the walls 201 and 202 allow insertable climbing pieces 405 to be arranged along the climbing walls 201 and 202 in any configuration suitable to the user's needs”);
	a pair of first and second side rails (side walls 210, 211; equivalent to Applicant illustrated side rails), wherein the first side rail is configured on the a vertical side of each of the panels and the second side rail is configured on the opposing vertical side of each of the panels (see left and right side walls 210, 211 for each of the first and second climbing walls 201, 202);
	a pair of cables (601) configured to be connected to the side rails of the adjoined panels (at pair of anchors 602) and link the panels together (see Fig. 5); and
a plurality of grips (405) configured to be removably attached to the frame (Col. 4 lines 62-65 cited above).

    PNG
    media_image1.png
    481
    560
    media_image1.png
    Greyscale

	Morse teaches wherein a length of the pair of cables defines the angle of the climbing structure and the lengths may be changed as desired to adjust the angle of the climbing structure (Col. 4 lines 38-44, “The length of the cables 601 defines the angle of the A-frame when it is in the open position. The tension on the cables 602 as attached to the anchors 602 provide stabilization of the structure 100. Moreover, the change in the length of the cables 602 allows the user to define the angle of the structure 100 according to the need at the time”), but does not teach wherein the first side rail is configured with a single hole and the second side rail is configured with a plurality of pass-through holes, a pair of adjustable bars configured to be connected to the side rails of the adjoined panels and link the panels together, wherein the adjustable bar has a pivoting end and an opposing adjustable end, wherein the pivoting end is connected to the panel at the side rail with the single hole and the adjustable end is connected to the panel at the side rail with the plurality of pass-through holes. Morse further does not teach a padded layer that overlays the front surface of the panels, wherein the padded layer is configured with openings such that when the padded layer is overlaid over the front surface of the panels, the openings in the padded layer align with the openings in the panels, or wherein each of the grips is comprised of a grip portion and a base, wherein the grip portion and the base are coupled to each other such that the grip portion rests on the padded layer and a portion of the base is securely fastened to the panel.
	In the same field of endeavor with regards to adjustable elements of an exercise frame to define an angle of the frame, Reed teaches a frame (1) formed by side rails (legs 2), where the side rails are adjustably and rotatably connected to one another via an axle (5) at a top end thereof, and a pair of adjustable bars (stays 6) configured to be connected to the side rails, one on each side of the frame and linking the side rails (see Fig. 1), where each adjustable bar has a pivoting end that is engaged with a single hole on one of the side rails and an opposing adjustable end that is connected to one of a plurality of pass-through holes on a second one of the side rails (Col. 2 lines 46-53, “Preferably a stay 6 is provided on each side in the form of an elongate rod having one end thereof securely engaged with an aperture (not shown) in the leg and the other end portion substantially hooked or otherwise engageable in a plurality of apertures 7 spaced along a mid portion of the leg 2 so as to enable engagement of the rod 6 with legs 2 to provide a variety of frame angles to vary the height of the frame”).

    PNG
    media_image2.png
    311
    329
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pair of cables connected to the side rails of Morse to be a pair of adjustable bars having an adjustable connection with a respective one of the side rails, as is similarly taught by Reed, for the purpose of allowing a user to adjust an angle of the climbing structure by adjusting an angle of the frame as desired (Reed Col. 2 lines 46-53 cited above). As modified, each adjustable bar will have a pivoting end that is engaged with a single hole on one of the side rails and an adjustable end that is connected to one of a plurality of pass-through holes on a second one of the side rails as is taught by Reed.
Morse as modified by Reed teaches wherein the pair of first and second side rails (both of side rails 210 or 211) on one of the panels (201 or 202) comprise a single hole and the pair of first and second side rails (the other of both of side rails 210 or 211) on a second one of the panels (201 or 202) comprises a plurality of pass-through holes (see arrangement of holes on legs 2 of Reed), but does not teach wherein the pair of first and second side rails on each panel are configured such that the first side rail has a single hole and the second side rail has a plurality of pass through holes. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to reverse the location of the single hole and the plurality of pass-through holes associated with one of the adjustable bars (as modified by Reed) such that the pair of first and second side rails on each panel are configured such that the first side rail has a single hole and the second side rail has a plurality of pass through holes as an obvious matter of design choice. It has been held that rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not modify the operation of the device. See MPEP 2144.04, Section VI., Subsection C.
	Morse as modified by Reed does not teach a padded layer that overlays the front surface of the panels, wherein the padded layer is configured with openings such that when the padded layer is overlaid over the front surface of the panels, the openings in the padded layer align with the openings in the panels, or wherein each of the grips is comprised of a grip portion and a base, wherein the grip portion and the base are coupled to each other such that the grip portion rests on the padded layer and a portion of the base is securely fastened to the panel.
	Taggart teaches an analogous panel (board 16) for a climbing structure (climbing wall 10) having a padded layer (compressible layer 12) overlaying a front surface of the panel (par. 17, lines 5-6, “The compressible layer 12 is secured to cover a front surface of the board 16”, see also par. 18), where the padded layer wraps around edges of the panel and is secured to a back surface of the panel (par. 18 lines 7-11, “the compressible layer 12 may wrap around the edge of the board 16 and may be secured to the back surface of the board 16 by a fastener such as a plurality of staples 14, bolts, adhesives, clamps and the like.”), wherein the padded layer (compressible layer 12) is configured with openings such that when the padded layer is overlaid over the front surface of the panels, the openings in the padded layer align with openings in the panel (see Figs. 5-7 of Taggart), such that a plurality of grips (knobs 20) are configured to be connected through aligned holes of the padded layer and the panel (see Figs. 5-7), and wherein each of the grips is comprised of a grip portion (knob 20) and a base (socket screw 22), wherein the grip portion (20) and the base (22) are coupled to each other such that the grip portion rests on a padded layer (compressible layer 12) and a portion of the base is securely fastened to the panel (board 16, via threaded portion of socket screw 22, tee nut 18, and screws 24, see par. 19 and Fig. 7).

    PNG
    media_image4.png
    633
    299
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the front surface of each of the panels of Morse to include a padded layer overlaying the front surfaces, as is similarly taught by Taggart, for the purpose of providing a compressible layer that compresses when pressure is applied to prevent injury (Taggart par. 18 lines 1-3, “As mentioned above, the compressible layer 12 compresses when pressure is applied and thereby prevents injury.”), and to modify the plurality of grips of Morse to include a grip portion and a base as is similarly taught by Taggart, for the purpose of providing a secure and removable attachment of each of the plurality of grips to the frame of the climbing structure. 
	Regarding claim 18, Morse as modified further teaches wherein the top edges (203, 205) of the panels (201, 202) are aligned and securely held together through one or more hinges on a side of the top edge of each of the panels (Col. 3 lines 42-47, “In the preferred embodiment, the walls 201 and 202 are coupled together with at least one hinge connection point, not shown, and most preferably three hinge connection points. The hinge connection points are arranged in such a way that rotational movement is achieved between the climbing walls 201 and 202”).
	Regarding claim 19, Morse as modified by Taggart further teaches wherein a threaded portion of the base (threaded portion of socket screw 22 as modified by Taggart) traverses an opening in each of the padded layers and the panels (see Figs. 5-7 of Taggart), wherein each grip is locked in place with a fastener (tee nut 18, screw 24 of Taggart) that attaches to the threaded portion of the base on the back surface of the panel (see par. 19, Fig. 7 of Taggart; see rejection to claim 17 above).
	Regarding claim 22, Morse as modified further teaches wherein the plurality of openings in the panels are in a shape chosen from a clover, a circle, an oval, a square, a rectangle, a triangle, and a polygon (see Fig. 1 of Morse, openings 401 illustrated in the shape of circles).
	Regarding claim 23, Morse as modified by Reed further teaches wherein the adjustable end of the adjustable bar (stay 6 as modified by Reed) is connected to the side rail at any one of the pass-through holes to adjust an incline of the climbing structure to a desired angle (as modified by Reed, see Reed Col. 2 lines 46-53 cited above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US Patent No. 10,758,803) in view of Reed (US Patent No. 4,703,929) and in view of Taggart (US Publication No. 2015/0343288), and further in view of Gentles et al. (US Publication No. 2014/0332742).
Morse as modified by Reed and Taggart teaches the invention as substantially claimed, see above.
Regarding claim 7, Morse as modified does not teach wherein the one or more hinges (Morse Col. 3 lines 42-47) are securely connected with a removable pin inserted through the hinges, wherein the pin may be inserted or removed from the hinge without the use of tools.
In the same field of endeavor with regards to hingedly connected panels, Gentles et al. teaches a pair of panels (panel structures 10) that are connected to one another at an edge thereof by one or more hinges (hinge connectors 14), where the one or more hinges are securely connected with a removeable pin (hinge pin 16) inserted through the hinges, wherein the pin may be inserted or removed from the hinge without the use of tools (par. 31, “Shown in FIG. 3 are the hinge connectors 14 and elongated hinge pin 16 passing through the hinge connectors 14 while also showing attachment of the tubular frame 12 is to the hinge connector 14. The panels 10 are connected by the elongated hinge pin 16, which provides a pivot point as well as enables quick and easy assembly and disassembly without the use of tools”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the one or more hinges of Morse to be securely connected with a removeable pin inserted through the hinges, as is similarly taught by Gentles et al., for the purpose of providing a quick and easy to assembly climbing structure that can be easily disassembled for storage purposes.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morse (US Patent No. 10,758,803) in view of Reed (US Patent No. 4,703,929) in view of Taggart (US Publication No. 2015/0343288), and further in view of Petroshanoff (US Patent No. 3,712,356).
Morse as modified by Reed and Taggart teaches the invention as substantially claimed, see above.
Regarding claims 10 and 20, Morse as modified by Taggart teaches wherein the base (socket screw 22 of Taggart) comprises a threaded portion, wherein the base traverses an opening in each of the padded layers and the panels, wherein each grip is locked in place with a fastener (tee nut 18, screw 24 of Taggart) that attaches to the threaded portion of the base on the back surface of the panel (see par. 19, Fig. 7 of Taggart). Morse as modified by Taggart does not teach wherein the base comprises of a recessed portion, and wherein each grip is locked in place with a clip that attaches to the recessed portion of the base on the back surface of the panel.
In the same field of endeavor with regards to bases to secure structural elements to one another, Petroshanoff teaches a base (bolt 21) having a threaded portion (threads 33) that is configured to be secured by a fastener (nut 23), wherein the base comprises a recessed portion (bore 61 of shank 31 of bolt 21), and wherein a clip (cotter pin 24) attaches to the recessed portion of the base after the base traverses through an opening in the structural elements (see Figs. 1-2; Col. 5 lines 14-20, “To lock the nut 23 in this position, the cotter pin 24 can be inserted through a radially extending bore 61 in the shank 31 and through an opposed pair of slots 59 in the castellated nut 23. End portions 63 of the cotter pin 24 can then be bent in a conventional fashion to lock the pin 24 within the bore 61. In this manner, the nut 23 is positively locked in position”).

    PNG
    media_image5.png
    667
    497
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the base of each of the grips of Morse in view of Taggart to include a recessed portion to receive a clip/cotter pin therethrough, as is similarly taught by Petroshanoff, for the purpose of providing additional security to the grips once they are secured and fastened to the panels by locking the fastener into position to prevent unintentional removal of the base (see Petroshanoff Col. 5 lines 14-20).

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morse (US Patent No. 10,758,803) in view of Reed (US Patent No. 4,703,929) in view of Taggart (US Publication No. 2015/0343288), and further in view of McKay (US Patent No. 3,390,712).
Morse as modified by Reed and Taggart teaches the invention as substantially claimed, see above.
Regarding claims 11 and 21, Morse as modified by Taggart teaches wherein the base (socket screw 22 of Taggart) comprises a threaded portion, wherein the base traverses an opening in each of the padded layers and the panels, wherein each grip is locked in place with a fastener (tee nut 18, screw 24 of Taggart) that attaches to the threaded portion of the base on the back surface of the panel (see par. 19, Fig. 7 of Taggart). Morse as modified by Taggart does not teach wherein the base comprises of snap hooks, wherein each grip is locked in place with the snap hooks on the base which rest against the back surface of the panel.
	In the same field of endeavor with regards to bases to secure structural elements to one another, McKay teaches a base (screw 10) having a threaded portion (threaded shank 14), and wherein the base comprises snap hooks (locking elements 72), wherein the snap hooks on the base rest against a back surface of one of the structural elements being secured by the base after passing through an opening in the respective structural element (see Fig. 1; Col. 4 lines 62-74, “In the latter case, the screwdriver itself, when inserted in the head 12, will depress the spindle 30 to allow the locking elements 72 to move radially inwardly. In this manner, as the screw is threaded into the threaded bore 18 of the understructure, the locking elements 72 are in their radially inward position and when the head 12 is bottomed onto the panel 22 and the screw-driver removed, the spring 48 will urge the actuator up-wardly with a consequent radially outward movement of the locking elements 72 to a position shown in FIGURE 1, locking the screw in position by engagement with the underside of the lower panel 20”).

    PNG
    media_image6.png
    705
    476
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the fastener for the base of each of the grips of Morse in view of Taggart with snap hooks/locking elements, as is similarly taught by McKay, for the purpose of providing a suitable base for securing each of the grips to the frame of the climbing structure and to provide an easy to secure base for fastening each of the grips to the frame while requiring fewer parts.

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Morse (US Patent No. 10,758,803) in view of Reed (US Patent No. 4,703,929) in view of Taggart (US Publication No. 2015/0343288), and further in view of Essex et al. (US Publication No. 2020/0282257, with priority to US Provisional Application 16/814,980 filed on 03/10/2019).
Morse as modified by Reed and Taggart teaches the invention as substantially claimed, see above.
Regarding claims 16 and 24, Morse as modified does not teach wherein the frame further comprises a handle.
In the same field of endeavor with regards to hingedly connected panels for a portable exercise apparatus, Essex et al. teaches an exercise apparatus comprising a frame including two panels (102, 106) hingedly connected to one another and further comprising a handle (108) formed in each of the panels (see Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify each of the panels of the frame of Morse to include a handle formed therein, as is similarly taught by Essex et al., for the purpose of allowing a user to easily carry and move the climbing structure as desired (Essex et al. par 38 lines 1-3, “As shown in FIG. 1, apparatuses of the present invention may comprise one or more handles 108, to allow carrying and moving the device in any orientation”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boudreaux (US Patent No. 6,053,824) teaches an A-frame scaling structure (22) including a padding structure (66) coupled to an upwardly extending rail structure of the A-frame scaling structure (see Figs. 1 and 4).
Robinson (US Patent No. 5,941,041) teaches connectable panels that form a climbing structure (Fig. 6).
NPL 1 (Mincing Thoughts, “Kids Climbing Play Structure - Building a Climbing Wall and Cargo Net”) teaches how to build a hingedly connected climbing structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784